DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.

Response to Amendment
Applicant's amendments to the claims, filed 19 February 2021, are accepted and appreciated by the examiner.  Applicant has canceled all previously presented claims and has introduced new claims 37-55.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn in favor of the following new grounds for rejection, as necessitated by these amendments.  

Response to Arguments
Applicant's arguments filed 19 February 2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments that claims 37-55 are patentably distinct over the prior art of record, the Examiner respectfully disagrees.  Applicant argues that Raab discloses an “articulated arm with standard rotational encoders, not capable of determining displacements in other degrees of freedom besides the degree of freedom associated to the rotation angle.”  Examiner submits that this argument is specious.  Nothing in the disclosed invention indicates that the encoder itself is performing the “determining displacements in other degrees of freedom” or that the “at least one rotary encoder” is structurally different from a “standard rotational encoder.”  Indeed, the Specification teaches that the rotary encoder is “constructed in a manner known” (pg. 21, lines 22-23), which implies that the structure is that of a known encoder.  Additionally, claim 37 itself requires of the rotary encoder that the further degree of freedom is “determinable” and “usable to determine a relative position,” while any actual use of the relative position is relegated to the claimed “evaluation unit.”  

Thus, Applicant’s discussion of encoders being “capable” of determining displacements in other degrees of freedom is best understood to refer simply to the presence or absence of a disclosed algorithm for using the encoder data to determine such degrees of freedom.  Regardless of whether Raab discloses such algorithm, Raab does discuss the significance of other degrees of freedom and Lippuner teaches an algorithm that determines these additional degrees of freedom using the code projection 
Applicant further argues that prior art only implicitly or partly take into account other degrees of freedom.  These arguments are too vague and non-specific to address fully, both in respect to which references are being addressed and what portions of them suggest to only partially take into account other degrees of freedom.  Examiner is not aware of any teaching to disregard translation errors in the prior art.  Lippuner is directed to an encoder alone and, thus, would obviously not need to further account for other degrees of freedom except when incorporated into a system where such degrees of freedom are relevant, as they clearly are for the system of Raab both in view of the ordinary skill knowledge of coordinate measuring machines and the explicit teachings of Raab.  Where the Applicant is generally alluding to arguments made previously in prosecution history, Examiner maintains the response made in previous Office Actions.

Claim Objections
Claims 37 and 47 are objected to because of the following informalities:  the limitation “relative to the sensor arrangement” appears redundantly both before and after “for the at least one rotary encoder” in lines 15-16 of claim 37 and lines 2-3 of page .  Appropriate correction is required.
Claims 41 and 51 recite “the spatial position of the measurement component.”  This is understood to refer to the “measurement position of the measurement component” recited in claim 37 and “current measurement position of the measurement component” recited in claim 47, respectively.  However, the position should be referred to consistently for clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 37-42, 45-52, and 55  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raab et al. (US PGPub 20050016008) in view of Lippuner et al. (US PGPub 20100039656) and Leica Geosystems AF (WO 2008/019876 A1), hereinafter referred to as Raab, Lippuner, and Leica, respectively.  For the purposes of this rejection Lippuner (US PGPub 20110315864), as the 371 of Leica, is assumed to be an accurate English translation of Leica and the cited paragraphs correspond to the translation in Lippuner.

Regarding claim 37, Raab teaches a method for determining a measurement position of a surface-measuring measuring machine measuring a surface, the surface-measuring measuring machine comprising: 
a base (12, Fig. 1 and [0082]); 
a measurement component (measurement probe 28, Fig.1 and [0082])  for producing and maintaining a contact-making  (touch trigger probe, [0014]) or contactless measurement connection to the surface to be measured (measure points on an object, [0005]; claim 1), wherein the measurement component is connected to the base by at least one connection element  (articulated arm 14, Fig. 1 and [0082]; jointed arm segments, [0011]); 
at least one rotary encoder (encoder cartridge, 42 and 44, [0087]; 600, Fig. 4 and [0113]), which detects a rotation of the at least one connection element with respect to a receptacle (mounted in the openings of dual socket joints, [0087]) and in each case has a code carrier (e.g. grating disk 94, Fig. 9A and [0094]; encoder disk 608, [0113] and Figs. 41-43) and a sensor arrangement (e.g. read head 92, Fig. 9A; encoder read head 610 and sensors S1-S5, Figs. 41-43 and [0113]), wherein code carrier and sensor arrangement are rotatable with respect to one another about an axis of rotation as a first degree of freedom (rotatable with respect to each other, [0096]);
and an evaluation unit (main processor board 112, Fig. 23A and [0119]; measurement software associated with the CMM, [0117]; 172, Fig. 1); 
wherein the method comprises: 
determining with the evaluation unit a measurement position of the measurement component relative to the base (digital coordinate corresponding to the position of the probe, claim 1)  using the rotational position of the at least one rotary encoder ([0149]- [0150]; claim 1).  The description makes clear that the position of the measurement probe is dependent on the measured rotation.
Raab does not necessarily teach that on the basis of a code projection on the sensor arrangement, said code projection being dependent on the three-dimensional position of the code carrier relative to the sensor arrangement, a rotational position relative to the defined axis of rotation and a position value for at least one further degree of freedom of the code carrier relative to the sensor arrangement for the at least one rotary encoder relative to the sensor arrangement are determinable, wherein the position value is usable to determine a relative position of the connection element with respect to the receptacle; and that the evaluation unit determines the measurement position using the relative position.
However, Raab does teach determining a rotational position relative to the defined axis of rotation (rotational measurement, [0100]; measure … rotary motion, [0102]; measuring Z axis rotation, [0113]) and a position value for at least one further degree of freedom of the code carrier relative to the sensor arrangement (any given cartridge ... six degrees of freedom between the shaft and the housing of the cartridge, [0113]; measuring Y axis displacement of shaft 602 ... measuring X axis displacement of shaft 602 … determine the combined X and Y axis rotation and Z axis displacement, [0113]) relative to the sensor arrangement (secure an encoder read head 610 and sensors S1-S5, to housing 606, [0113] and Fig. 41) for the at least one rotary encoder of the code carrier (encoder disk 608 … attached to shaft 602, [0113] and Fig. 41).  Such a position value would inherently be “usable” to determine a relative position of the 
Furthermore, in regard to actually determining and using the relative position to determine the measurement position, Raab teaches that a bearing structure may deform and that the result of this deformation will be movement of a shaft carrying the optical pattern with respect to a housing with the read head (para. [0115]).  Raab further teaches that a change in the length of the arm due to this deformation will be taken into account in the measurement software associated with the CMM to improve the ultimate measurement accuracy of the arm (para. [0117]). Since Raab is directed to a coordinate measuring machine which outputs coordinates correspond to the position of a probe (claim 1), it is clear that using the change in arm length to improve measurement accuracy would mean adjusting the output coordinates and, specifically, it would be at least obvious (if not inherent) to change the coordinates by adding in the change in length of the arm (resolved into component parts as may be necessary).  Since Raab clearly associates the respective movement of read head and code pattern with deformation, it would also have been obvious that the change in arm length from the deformation is, at least in part, coming from the movement of arm components (namely, the read head and code pattern) with respect to each other. This movement is quantified by the additional degrees of freedom and, thus, it would have been obvious to 
Regarding the use of a code projection, Lippuner discloses a sensor arrangement (detector arrangement, [0036]), such that on the basis of a code projection on the sensor arrangement (bar code is projected as a pattern, [0027]; projection scale of the pattern elements on the detector arrangement, [0047]), said code projection being dependent on the three-dimensional position of the code carrier relative to the sensor arrangement (result of the change in the distance from the code to the receiver, the projection scale of the bar code changes, para. [0027]; eccentricity of the pattern centre relative to a detector centre, Lippuner, para. [0037]; MZ and DZ, Fig. 4), a rotational position relative to the defined axis of rotation (angle of the rotational body relative to the detector arrangement can be inferred from the position of the pattern elements on the detector arrangement, para. [0006]; angle of rotation is accurately determined via the resolved positions of pattern elements, para. [0009]; angle of rotation can be automatically determined computationally via resolved positions of at least one of the pattern elements, [0011]) and a position value for at least one further degree of freedom of the code carrier relative to the sensor arrangement for the at least one rotary encoder relative to the sensor arrangement are determinable (position of the rotational body 2 or of pattern elements of the rotational body 2 in the axial direction is determined on the basis of the projection scale, [0047]).  The distance from the code is to the receiver is one dimension, while the eccentricity of the pattern centre is a translational shift in two dimensions, indicating that the code projection is dependent on the three-dimensional position of the code carrier.

Additionally, Raab teaches that many encoder types known in the art may be used (para. [0102]).  In particular, Raab anticipates using sensors incorporating a CCD camera (para. [0102]).  Lippuner similarly teaches the use of such CCD detector arrangements (Lippuner, para. [0006]).  This suggests that a person of ordinary skill considering the various types of encoder arrangements that Raab suggests may be used would consider the detector arrangement of Lippuner as a possible choice and, thus, also consider using the teaching of Lippuner to optimize the accuracy of such detectors.  This is further suggested by the teachings of Leica, which teaches similar detector arrangements using CCD (para. [0004] in U.S. equivalent) and further teaches that such sensing arrangements may be used in the context of coordinate measuring 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify Raab such that on the basis of a code projection on the sensor arrangement, said code projection being dependent on the three-dimensional position of the code carrier relative to the sensor arrangement, a rotational position relative to the defined axis of rotation and a position value for at least one further degree of freedom of the code carrier relative to the sensor arrangement for the at least one rotary encoder relative to the sensor arrangement are determinable, wherein the position value is usable to determine a relative position of the connection element with respect to the receptacle; and that the evaluation unit determines the measurement position using the relative position.  Using the code projection/encoder type of Lippuner to determine the additional degrees of freedom would have been a simple substitution of one known art technique for determining the additional degrees of freedom for another yielding predictable results.  From this substitution of Lippuner the use of the information on the additional degrees of freedom in the determination of relative position of connection element and receptacle and corresponding correction to measurement position would have been obvious as a clearly applicable alternate means to determine the change in dimension of the articulated arm of Raab, yielding predictable results.

Regarding claim 38, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 37, wherein: 
a deflection of the code carrier from a rest position in a radial direction relative to the axis of rotation (Y axis displacement … X axis displacement, Raab, [0113]; eccentricity of the pattern centre relative to a detector centre, Lippuner, [0037]); and/or 
a deflection of the code carrier from a rest position in the direction of the axis of rotation (Z axis displacement, Raab, [0113]; position of the rotational body 2 … in the axial direction, Lippuner, [0047]; and/or 
a tilting of the code carrier from a rest position relative to the sensor arrangement are/is determined as the position value (combined X and Y axis rotation, Raab, [0113]; If the distances to the rotational body are determined for two detector elements, the tilt of the axis can also be determined, Lippuner, [0027]; If the detector arrangement has at least two detector elements 3, in particular with an orthogonal orientation, a tilt of the axis of rotation 4 can be derived from the two distance values for the different positions, Lippuner, [0047]).

Regarding claim 39, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 37, wherein rotational position, deflection and tilting and thus the position of the code carrier relative to the sensor arrangement in six degrees of freedom are determined for the at least one rotary encoder (Raab, [0113]).

Regarding claim 40, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 37.  The combination does not necessarily 
However, Lippuner further teaches that deformation can be isolated by averaging over a period of 2 (para. [0027]).  Thus, deformation governed portions could be isolated from relative position governed portions by taking a full period of the orientation. 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify Raab such that for the at least one rotary encoder a division into deformation- and relative-position-governed portions is effected on the basis of the orientation of a further connection element connected to the receptacle.  One would have been motivated to divide into deformation and relative-position-governed portions for the benefit of improving accuracy of the CMM. 

Regarding claim 41, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 37, wherein for at least one second rotary encoder (e.g. Raab, 42, 44, Fig. 8; seventh rotary encoder, [0150]) the rotational position thereof and the position value thereof are determined  and taken into account when determining the spatial position of the measurement component (measuring rotary rotation, [0150]; any given cartridge of the type described herein, there are six degrees of freedom, [0113] ; any deformations in the CMM … determine movement other than the rotary movement of the disk and therefore correct for any errors, [0114]).   Implicitly, correcting for any deformations in any cartridge indicates that the corrections are applied for all encoders.

Regarding claim 42, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 41.  Raab does not necessarily teach that the measurement position is determined on the basis of the spatial position of the connection elements, said spatial position being derived exclusively by means of the rotational positions and position values of the at least two rotary encoders.
However, Raab does not appear to indicate that other means besides the rotary encoders are used to obtain the spatial position of elements and even if other detectors were used, so long as they gave positions of the encoders, the claim would still be met, so the claim is obvious because the position of the encoders provides sufficient information and no other information is explicitly relied upon. The Examiner understands base coordinates to give a position of encoders, so even using such information would meet the claim.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify Raab such that the measurement position is determined on the basis of the spatial position of the connection elements, said spatial position being derived exclusively by means of the rotational positions and position values of the at least two rotary encoders. One would have been motivated to exclude superfluous information, the position values in question being certainly sufficient, for the benefit of efficiency.

Regarding claim 45, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 37, wherein the contactless measurement The claim is met because the contacting probe alternative has been read on claim 37 and further limiting only the contactless measurement does not abolish this alternative. The claim would have to explicitly state that the measurement component is of the contactless measurement alternative for further limitation of contactless measurement to remove the contact-making alternative. Furthermore, optical measuring probes are well known in the art and would be an obvious alternative to the measuring probe of Raab even if one were required.

Regarding claim 46, the combination of Raab, Lippuner, and Leica makes obvious a coordinate measuring machine comprising an articulated arm (14, Fig. 1 and [0082]) for determining a measurement position, wherein the articulated arm has at least a first end as base (12, Raab, Fig. 1 and [0082]) and a second end having a measurement component (measurement probe 28, Raab, Fig. 1 and [0082]) for producing and maintaining a contact- connecting (touch trigger probe, Raab, [0014]) or contactless measurement connection to a surface to be measured, wherein the coordinate measuring machine is configured to determine the measurement position as in the method according to claim 37.

Regarding claim 47, Raab teaches a measurement method for a surface-measuring measuring machine, comprising: 
a base (12, Fig. 1 and [0082]); 
measurement probe 28, Fig.1 and [0082])  for producing and maintaining a contact-making  (touch trigger probe, [0014]) or contactless measurement connection to the surface to be measured (measure points on an object, [0005]; claim 1), wherein the measurement component is connected to the base by at least one connection element  (articulated arm 14, Fig. 1 and [0082]; jointed arm segments, [0011]); 
at least one rotary encoder (encoder cartridge, 42 and 44, [0087]; 600, Fig. 4 and [0113]), which detects a rotation of the at least one connection element with respect to a receptacle (mounted in the openings of dual socket joints, [0087]) and in each case has a code carrier (e.g. grating disk 94, Fig. 9A and [0094]; encoder disk 608, [0113] and Figs. 41-43) and a sensor arrangement (e.g. read head 92, Fig. 9A; encoder read head 610 and sensors S1-S5, Figs. 41-43 and [0113]), wherein code carrier and sensor arrangement are rotatable with respect to one another about a defined axis of rotation as a first degree of freedom  (rotatable with respect to each other, [0096]); and 
and an evaluation unit (main processor board 112, Fig. 23A and [0119]; measurement software associated with the CMM, [0117]; 172, Fig. 1); 
wherein the method comprises: 
determining with the rotary encoder a rotational position relative to the defined axis of rotation of the code carrier (rotational measurement, para. [0100], measure … rotary motion, para [0102]; measuring Z axis rotation, para. [0113]);  
determining a position value for at least one further degree of freedom (any given cartridge ... six degrees of freedom between the shaft and the housing of the cartridge, para. [0113]; measuring Y axis displacement of shaft 602 ... measuring X axis displacement of shaft 602 … determine the combined X and Y axis rotation and Z axis displacement, para. [0113]) of the code carrier (encoder disk 608 … attached to shaft 602, para. [0113] and Fig. 41) relative to the sensor arrangement (secure an encoder read head 610 and sensors S1-S5, to housing 606, para. [0113] and Fig. 41) for the at least one rotary encoder relative to the sensor arrangement; 
and determining with the evaluation unit a current measurement position of the measurement component relative to the base (digital coordinate corresponding to the position of the probe, claim 1) using the rotational position of the at least one encoder ([0149]- [0150]; claim 1). 
Raab does not necessarily teach generating a code projection on the sensor arrangement, said code projection being dependent on the three-dimensional position of the code carrier relative to the sensor arrangement, and detecting at least part of the code projection; that the rotational position and position value are determined on the basis of the code projection; using the position value to determine a relative position of the connection element with respect to the receptacle; and that the current measurement position is determined using the relative position.
However, in regard to determining and using the relative position to determine the measurement position, Raab teaches that a bearing structure may deform and that the result of this deformation will be movement of a shaft carrying the optical pattern with respect to a housing with the read head (para. [0115]).  Raab further teaches that a change in the length of the arm due to this deformation will be taken into account in the measurement software associated with the CMM to improve the ultimate measurement accuracy of the arm (para. [0117]).  Since Raab is directed to a coordinate measuring 
Lippuner discloses a sensor arrangement (detector arrangement, para. [0036], 3, Figs. 1-4) that resolves projected positions of a plurality of pattern elements of the code projection and teaches generating a code projection (bar code is projected as a pattern, para. [0027]) on a sensor arrangement (projection scale of the pattern elements on the detector arrangement, para. [0047]), said code projection being dependent on the three-dimensional position of the code carrier relative to the sensor arrangement (result of the change in the distance from the code to the receiver, the projection scale of the bar code changes, para. [0027]; eccentricity of the pattern centre relative to a detector centre, Lippuner, para. [0037]; MZ and DZ, Fig. 4), and detecting at least part of the code projection (pattern elements … at least partly mapped via optical beams onto one or more detector elements of an optical detector arrangement … positions of the mapped pattern elements are resolved by means of the detector elements , para. [0023]);
determining with the rotary encoder a rotational position relative to the defined axis of rotation of the code carrier on the basis of the code projection (angle of the rotational body relative to the detector arrangement can be inferred from the position of the pattern elements on the detector arrangement, para. [0006]; angle of rotation is accurately determined via the resolved positions of pattern elements, para. [0009]);
and determining a position value for at least one degree of freedom o of the code carrier relative to the sensor arrangement for the at least one rotary encoder relative to the sensor arrangement on the basis of the code projection (at least a part of the pattern elements is mapped onto the detector elements 3 of the detector arrangement, para. [0037]; projection scale of the pattern elements, para [0047]).
Since Lippuner uses the code projection to obtain the rotational position and  position value and the position value for at least one further degree of freedom is based on movement of a code pattern with respect to a sensor arrangement, a person of ordinary skill would recognize that Lippuner teaches a means of determining the movement between code pattern and read head applicable to the deformation and change in arm length of Raab.  Thus, in combination with Raab it would have been obvious to employ the method of Lippuner to determine a relative position of the connection element with respect to the receptacle. Since it achieves the same result of obtaining the additional degrees of freedom between read head and code pattern, such use of a code projection of an encoder would amount to a simple substitution of a known method yielding predictable results of improving measurement accuracy.

Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify Raab to include generating a code projection on the sensor arrangement, said code projection being dependent on the three-dimensional position of the code carrier relative to the sensor arrangement, and detecting at least part of the code projection; and such that the rotational position and position value are determined on the basis of the code projection; using the position value to determine a relative position of the connection element with respect to the receptacle; and that the current measurement position is determined using the relative position  Using the code projection/encoder type of Lippuner to determine the additional 

Regarding claim 48, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 47, wherein: 
a deflection of the code carrier from a rest position in a radial direction relative to the axis of rotation (Y axis displacement … X axis displacement, Raab, [0113]; eccentricity of the pattern centre relative to a detector centre, Lippuner, [0037]); and/or 
a deflection of the code carrier from a rest position in the direction of the axis of rotation (Z axis displacement, Raab, [0113]; position of the rotational body 2 … in the axial direction, Lippuner, [0047]; and/or 
a tilting of the code carrier from a rest position relative to the sensor arrangement are/is determined as the position value (combined X and Y axis rotation, Raab, [0113]; If the distances to the rotational body are determined for two detector elements, the tilt of the axis can also be determined, Lippuner, [0027]; If the detector arrangement has at least two detector elements 3, in particular with an orthogonal orientation, a tilt of the axis of rotation 4 can be derived from the two distance values for the different positions, Lippuner, [0047]).

Regarding claim 49, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 47, wherein rotational position, deflection and tilting and thus the position of the code carrier relative to the sensor arrangement in six degrees of freedom are determined for the at least one rotary encoder (Raab, [0113]).

Regarding claim 50, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 47, wherein for the at least one rotary encoder a division into deformation- and relative-position-governed portions is effected on the basis of the orientation of a further connection element connected to the receptacle.
However, Lippuner further teaches that deformation can be isolated by averaging over a period of 2 (para. [0027]).  Thus, deformation governed portions could be isolated from relative position governed portions by taking a full period of the orientation. 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify Raab such that for the at least one rotary encoder a division into deformation- and relative-position-governed portions is effected on the basis of the orientation of a further connection element connected to the receptacle.  One would have been motivated to divide into deformation and relative-position-governed portions for the benefit of improving accuracy of the CMM. 

Regarding claim 51, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 47, wherein for at least one second rotary encoder (e.g. Raab, 42, 44, Fig. 8; seventh rotary encoder, [0150]) the rotational position thereof and the position value thereof are determined  and taken into account when determining the spatial position of the measurement component (measuring rotary rotation, [0150]; any given cartridge of the type described herein, there are six degrees of freedom, [0113] ; any deformations in the CMM … determine movement other than the rotary movement of the disk and therefore correct for any errors, [0114]).   Implicitly, correcting for any deformations in any cartridge indicates that the corrections are applied for all encoders.

Regarding claim 52, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 51.  Raab does not necessarily teach that the measurement position is determined on the basis of the spatial position of the connection elements, said spatial position being derived exclusively by means of the rotational positions and position values of the at least two rotary encoders.
However, Raab does not appear to indicate that other means besides the rotary encoders are used to obtain the spatial position of elements and even if other detectors were used, so long as they gave positions of the encoders, the claim would still be met, so the claim is obvious because the position of the encoders provides sufficient information and no other information is explicitly relied upon. The Examiner understands base coordinates to give a position of encoders, so even using such information would meet the claim.


Regarding claim 55, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 47, wherein the contactless measurement connection to the surface to be measured is an optical contactless measurement connection to the surface to be measured. The claim is met because the contacting probe alternative has been read on claim 47 and further limiting only the contactless measurement does not abolish this alternative. The claim would have to explicitly state that the measurement component is of the contactless measurement alternative for further limitation of contactless measurement to remove the contact-making alternative. Furthermore, optical measuring probes are well known in the art and would be an obvious alternative to the measuring probe of Raab even if one were required.

Claims 43, 44, 53, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raab in view of Lippuner and Leica as applied to claims 36 and 47 above, and further in view of Wingate et al. (US Pat 4947166), hereinafter referred to as Wingate.

Regarding claim 43, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 37, wherein the rotary encoder has at least two code carriers, which are rotatable about the same axis of rotation and are arranged at a distance from one another, and a position value is determined for each of the code carriers on the basis of the respective code projection, wherein the combination of the position values of the two code carriers is used to determine a relative position of the connection element with respect to the receptacle.
However, it is known in the art of rotary encoders to include multiple concentric code carriers in one encoder.  For example, Wingate teaches that higher resolution is achieved by increasing the number of code carriers (tracks) to provide a higher number of bits in the output code (col. 1, lines 30 - 33).  If such concentric code carriers were implemented in the encoders of Raab they would be rotatable about the same axis and arranged at a (radial) distance from one another, and since the combination of code carriers is always used to determine the rotational position, it would certainly be used to determine relative position.
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify Raab such that the rotary encoder has at least two code carriers, which are rotatable about the same axis of rotation and are arranged at a distance from one another, and a position value is determined for each of the code carriers on the basis of the respective code projection, wherein the combination of the position values of the two code carriers is used to determine a 

Regarding claim 44, the combination of Raab, Lippuner, Leica, and Wingate makes obvious the method as claimed in claim 43, wherein the determined relative position corresponds to the further degree of freedom of the code carrier (Raab, [0115] and [0117]).  As stated in the rejection of claim 37, the movement of read head with respect to code pattern is quantified by the original degrees of freedom, so the relative position corresponds to the further degree of freedom.

Regarding claim 53, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 47.  The combination does not necessarily teach that the rotary encoder has at least two code carriers, which are rotatable about the same axis of rotation and are arranged at a distance from one another, and a position value is determined for each of the code carriers on the basis of the respective code projection, wherein the combination of the position values of the two code carriers is used to determine a relative position of the connection element with respect to the receptacle.
However, it is known in the art of rotary encoders to include multiple concentric code carriers in one encoder.  For example, Wingate teaches that higher resolution is achieved by increasing the number of code carriers (tracks) to provide a higher number of bits in the output code (col. 1, lines 30 - 33).  If such concentric code carriers were implemented in the encoders of Raab they would be rotatable about the same axis and 
Therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the Applicant’s invention, to modify Raab such that the rotary encoder has at least two code carriers, which are rotatable about the same axis of rotation and are arranged at a distance from one another, and a position value is determined for each of the code carriers on the basis of the respective code projection, wherein the combination of the position values of the two code carriers is used to determine a relative position.  One would have been motivated to use two code carriers in this manner for the benefit of a higher resolution encoder.

Regarding claim 54, the combination of Raab, Lippuner, and Leica makes obvious the method as claimed in claim 53, wherein the determined relative position corresponds to the further degree of freedom of the code carrier.  As stated in the rejection of claim 47, the movement of read head with respect to code pattern is quantified by the original degrees of freedom, so the relative position corresponds to the further degree of freedom.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862     

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862